Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160976(19)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                     SC: 160976                                          Justices

  v                                                                  COA: 351072
                                                                     Wayne CC: 12-007351-FC
  ELMORE NICHOLS, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation is GRANTED. The 75-page
  application submitted on February 19, 2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 21, 2020

                                                                                Clerk